Citation Nr: 1748399	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-34 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a right ear hearing loss disability.

2. Entitlement to service connection for right ear tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1966 to December 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

A hearing in this matter was held on November 2016 in Phoenix, Arizona. The transcript is of record. 


FINDINGS OF FACT

1. A right ear hearing loss disability was not manifest during service or within one year of separation. A right ear hearing loss disability is not attributable to service.

2. Tinnitus was not manifest during service or within one year of separation. Tinnitus is not attributable to service. 


CONCLUSIONS OF LAW

1. A right ear hearing loss disability was not incurred in or aggravated by service, and an organic disease of the nervous system may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2. Tinnitus was not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter to the Veteran in December 2009, prior to the initial unfavorable adjudication in March 2010. The letter contained all required information. VA has satisfied its duty to notify.

Duty to Assist

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO obtained both the Veteran's VA and private medical records, as well as his service treatment records. No other relevant records are outstanding. The Veteran was provided a VA audiological examination in March 2010 and again in September 2013. Each examiner performed a controlled speech discrimination test (Maryland CNC), conducted puretone audiometry testing, and reviewed the claims file. 38 C.F.R. § 4.85 (2016). Therefore, the Board finds the examinations adequate and finds the VA has satisfied its duty to assist.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." 38 C.F.R. § 3.303(b). When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Id. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

Right ear hearing loss disability

The Veteran claims that he is entitled to service connection for a right ear hearing loss disability. March 2010 and September 2013 VA audiological examinations both showed hearing loss in the right ear that is disabling for VA purposes. 38 C.F.R. § 3.385. 

The Board notes that the Veteran's audiogram upon entrance to service showed an elevated decibel threshold at 6000 Hertz.  Because he did not have disability at entrance, the presumption of soundness still attaches. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); McKinney v. McDonald, 28 Vet. App. 15, 23-27 (2016).

It is conceded that the Veteran was exposed to noise during service, as his DD214 states he was an airplane mechanic. 

At issue in this case is the nexus. The Veteran contends that his hearing loss is attributable to his in-service noise exposure, specifically an incident in 1966 after which he asserts that his ears hurt for several days. In one statement, the Veteran also stated that his hearing has "gotten worse ever since" the 1966 incident. He is competent to report his symptoms. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Although the Veteran is competent to report that his hearing has gotten worse since the 1966 incident, the Board must still evaluate the credibility of his statement to assign probative weight. At separation the Veteran denied any hearing loss, either current or in the past. As this statement is directly contradictory, his statement that his hearing has "gotten worse ever since" is not credible. Accordingly, the Board grants this little probative weight. 

The Veteran has had two VA audiological examinations, in March 2010 and September 2013, and both examiners provided opinions as to the etiology of the right ear hearing loss disability. Each examiner noted that there were no threshold shifts from entrance to separation and cited a 2005 Institute of Medicine study on Military and Noise Exposure which found no scientific support for delayed onset hearing loss. The Board finds the opinions to be competent and credible, as there is no evidence to the contrary, and finds the rationales to be adequate, as they reflect a thorough review of the file and are supported by medical literature. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008). Therefore, the Board finds the opinions of the VA examiners are entitled to significant probative weight.

The Veteran submitted a private medical opinion in October 2010, which stated that it was "possible" the right ear hearing loss disability was related to the in-service injury, but that there was no way of knowing for sure. The use of the words "possible," "may," or "can be" make a doctor's opinion speculative in nature. See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus). See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative). It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006). The doctor referenced in detail the Veteran's history, but provided no other rationale. Accordingly, the Board finds this opinion to be of little probative weight. 

Service treatment records confirm the Veteran received audiological examinations upon entrance and separation. Neither examination reflected a finding of hearing loss disability for VA purposes. 
As the Veteran's service records show no hearing loss disability at separation and the Veteran himself denied such hearing loss, and as the VA examiners have both opined that it is less likely than not that the current right ear hearing loss disability is related to the in-service injury, the preponderance of the evidence is against a finding of nexus. Service connection is not warranted on a direct basis. 38 C.F.R. § 3.303.  Here, we recognize that there was a 10 dB change at 6000 Hertz.  However, examiners have determined that there was no significant change. 

Sensorineural hearing loss is considered to be an organic disease of the nervous system, and therefore is a chronic disease for VA purposes. 38 C.F.R. § 3.309(a). As such, service connection based on the presumption in favor of chronic diseases and continuity of symptomatology is potentially applicable in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309.

However, as noted above, the Veteran's service records noted no hearing loss disability at separation, do not reflect in-service complaints thereof, and the Veteran himself denied hearing loss at separation. The Veteran has provided audiogram records from his time working with UPS that reflect a right ear hearing loss disability for VA purposes dating from 1993, more than twenty years after separation. This is the earliest manifestation in the record. As such, service connection for right ear hearing loss disability is not warranted based on presumptive service connection for chronic diseases or continuity of symptomatology. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309.  More specifically, there is no proof of sensorineural hearing loss to a degree of 10 percent within one year of separation.

Although an in-service noise exposure was conceded and there is a current disability, the preponderance of the evidence weighs against a finding that the Veteran's current right ear hearing loss disability is attributable to his service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.






Tinnitus

The Veteran claims that he is entitled to service connection for tinnitus. 

Tinnitus is an organic disease of the nervous system, and is therefore considered a chronic disease for VA purposes and service connection based on continuity of symptomatology is applicable in this case. Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015). The Veteran has reported that he currently has tinnitus, which he is competent to report. Jandreau, 492 F.3d at 1377; Charles v. Principi, 16 Vet. App. 370, 374 (2002). As noted above, in-service noise exposure is conceded, due to the Veteran's MOS as an airplane mechanic.

At his hearing in November 2016, the Veteran stated that his tinnitus started during service and has gradually gotten worse. However, the Veteran's statements regarding the onset of his tinnitus have been inconsistent. At separation, he reported no ear problems and no hearing loss. In his lay statement submitted shortly after the claim was filed, he stated that his tinnitus "started about 8 years ago." The Veteran submitted a statement from his private doctor in October 2010 stating that the Veteran asserted he had tinnitus and that it had been particularly bad for 6-7 years. As there are conflicting statements as to the onset of tinnitus, the Board finds them not credible. 

The VA examiner who performed the Veteran's 2010 audiology examination stated that it was not possible to determine the etiology of the tinnitus without resorting to mere speculation. The examiner's stated rationale was that there is evidence of noise exposure both in service and post service, so it is not possible to determine which is responsible for the Veteran's tinnitus. As a sufficient rationale is provided, this opinion is adequate despite being speculative in nature. It is competent and credible, and therefore entitled to significant probative weight. The 2013 VA examination also addressed the complaints of tinnitus, stating that it is not likely that the tinnitus is related to service. The rationale given was that there was evidence of acoustic trauma prior to service and that there was no report or complaint of tinnitus found in the STRs. This opinion is likewise competent and credible and entitled to significant probative weight.

Given the inability to rely on the Veteran's statements regarding onset and the probative weight given to the negative nexus opinions, the preponderance of the evidence weighs against a finding of nexus in this case. Service connection is therefore not warranted on a direct basis. 38 C.F.R. § 3.303.

The evidence likewise does not support a finding that the tinnitus manifested in service or within one year of separation. Service treatment records do not reflect any complaints of tinnitus, and the Veteran denied any ear trouble on his separation examination. As noted above, the Veteran's statements as to onset of the tinnitus are inconsistent. His denial of ear trouble at separation and his inconsistent statements regarding onset render any statement that tinnitus manifested in service not credible and thus deserving of no probative weight. The Veteran's other statements regarding onset assert that the tinnitus manifested 8-10 years prior to the filing of the claim. At earliest this would be 2000, 31 years after the Veteran's separation from service. As such, the preponderance of the evidence is against a finding of nexus for tinnitus. Service connection is therefore not warranted on a presumptive basis. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Although the Veteran has established a current disability and an in-service noise exposure, the preponderance of the evidence weighs against a finding that the Veteran's tinnitus is attributable to his service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.






ORDER

Entitlement to service connection for right ear hearing disability is denied. 

Entitlement to service connection for right ear tinnitus is denied. 




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


